DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, 14-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2014/0235059 (hereinafter referred to as Sakamoto).
Sakamoto, in the abstract, in [0020]-[0035], in [0070], discloses a resist underlayer film composition that comprises a novolac resin and as disclosed in formulas (1), (2), and (3-1)- (3-21) discloses  the same claimed formula (1) with the same claimed main chain repeating group and same claimed pendant repeating groups (chemical groups, the claimed (a), (b), (c)) and the same claimed combinations) wherein the claimed A and B can be an aromatic ring (benzene, naphthalene), a condensed aromatic ring, a condensed aromatic hetero ring, wherein the carbon atom in the benzene ring has at least one substitution (H replaced with methyl, OH, COOH etc.), wherein Sakamoto, in [0108], the resist underlayer composition include components that will cause the claimed chemical groups to induce phase separation, and Sakamoto, in [0106], discloses that the resist underlayer film composition includes components in it that causes the claimed increase in mass (filling properties), and in [0101], discloses that the substituents in the claimed chemical groups of the claimed novolac resin crosslinks.  Sakamoto, in [0168], discloses that the resist underlayer film is heated at 400°C.  Sakamoto, in [0051], and [0054]-[0055], discloses that the chemical group substituent can be a fluoroalkyl.  Sakamoto teaches the same claimed resin structure in the same claimed resist underlayer film forming composition and the resin of Sakamoto has the same claimed unit structure (backbone and pendant groups, benzene ring, naphthalene ring etc.) Sakamoto, in [0020], and [0055], discloses that the chemical group that is part of the resin unit structure can include a combination of halogen and alkyl wherein the halogen include fluorine i.e., the chemical group includes the claimed fluoroalkyl (claims 1-4).   Sakamoto, in [0020], and [0029], discloses the claimed organic  group A as Ar1-NH-Ar2 wherein Ar1 and Ar2 are benzene rings and is the same structure recited as the A group in claim 17 (formula 1-10 through 1-14), discloses the organic group B as an R4 group that can be a benzene ring that has substitutions with halogen, nitro group, hydroxy group and thereby disclose the same claimed structure recited in claim 1 and claims 16-17.  Sakamoto, in [0032], and [0093], discloses that the resist underlayer composition further includes a crosslinker (claim 8). Sakamoto, in [0033], discloses that the resist underlayer composition also includes an acid or an acid generator (claim 9).  Sakamoto, in the abstract, discloses forming the resist underlayer film forming composition on a semiconductor substrate to form a resist underlayer film, and Sakamoto, in [0035], discloses forming resist film on the underlayer film, subjecting the resist film to exposure (to light or electron beam), followed by development to form a resist pattern on the resist underlayer film, using the resist pattern as the mask etching the resist underlayer film (in the exposed portion) and processing the semiconductor substrate using the pattern underlayer film as the mask (claims 10-11).  Sakamoto, in [0036], discloses the claimed semiconductor device manufacturing process that includes forming the resist underlayer film forming composition on the semiconductor substrate to form the resist underlayer film, forming a hardmask on the resist underlayer film, forming a resist film on the hardmask, subjecting the resist film to exposure (to light or electron beam), followed by development to form a resist pattern on the hardmask, etching the hardmask using the resist pattern as the mask to form a patterned hardmask,  and etching the resist underlayer film using the patterned hardmask and processing the semiconductor substrate using the pattern underlayer film as the mask (claim 12).  Sakamoto, in [0020]-[0022], discloses that the components of the chemical structure (chemical groups) includes a sulfide group (thiophene, see [0060]) (claim 14).  Sakamoto, in [0020]-[0025], discloses that the chemical groups (part of the unit structure of the polymer) include amino group, carboxy groups, hydroxy groups, ether group, ester group (claim 15).
Response to Arguments
Applicant’s arguments, see Amendment, filed April 25, 2022, with respect to the rejections made over claims 1-15, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) rejections of claims 1-15, made in the previous office action, have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-4, 8-12, 14-17.  See paragraph no. 3, above. With respect to applicant’s argument that Sakamoto does not disclose two or more substitutions (mono or divalent groups) in benzene or naphthalene rings.  Sakamoto discloses the claimed A group as illustrated (formula I) as Ar1-NH-Ar2 and is the same as that recited as formula 1-10 to formula 1-13, and Sakamoto, in [0020], discloses the claimed group B, as R4, wherein R4 is an aryl group that can have substitutions with nitro groups, hydroxy groups  and is the same as that recited in claim 16, and can also include substitutions with carboxyl groups and includes the structures recited in claim 17.   Sakamoto teaches the same claimed structural formula, as discussed in the preceding sentences, and teaches the same claimed chemical groups as the substituents. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 14, 2022.